Title: From Alexander Hamilton to John Tayler, 24 October 1799
From: Hamilton, Alexander
To: Tayler, John


          
            Sir,
            N York Octor 24. 99
          
          I have received your letter of the seventh instant, and am sorry feel every disposition to comply with your request. There have been so many appointments however in the twelfth regiment from the Northern parts of the state that an immediate augmentation of the number would hardly consist with the principle of distribution—
          With consn
          Mr. Taylor
        